Citation Nr: 1826405	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as a mental injury and diagnosed as depression. 


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran has refused to accept letters from the VA since approximately January 2015.  VA attempts to contact the Veteran by phone in September 2015 and May 2017 were unsuccessful.  

A substantive appeal to the Board, requesting a Travel Board hearing, was filed in December 2013.  A March 2014 letter from the Veteran asserts that the hearing request was made by his prior representative without his authorization.  To accommodate the possibility that the Veteran desired a hearing, a Travel Board hearing was scheduled for April 4, 2018.  Notices of the date, time and place for the hearing were mailed to the Veteran in February 2018 and March 2018.  The notices were returned to VA.  The Veteran did not attend the hearing.  As reasonable efforts were made to notify the Veteran of the hearing, the Board deems his failure to attend as a withdrawal of the hearing request.  See 38 C.F.R. §§ 20.704 (d).

The Veteran claimed service connection for PTSD and for mental injury related to his discharge.  The Board reviews the claim as one for any acquired psychiatric disorder which is encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

Additionally, the evidence suggests the Veteran is diagnosed as having a personality disorder.  Personality disorders are specifically excluded from the definition of disease or injury within the meaning of VA statutes and regulations and disability attributable to a personality disorder is not subject to service connection.  38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 Vet. App. 510 (1996).  A claim for service connection for a personality disorder is not before the Board.





FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.

2.  The preponderance of the evidence is against finding the Veteran meets the diagnostic criteria for depression.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for depression are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see, also, Brammer v. Derwinski, 3 Vet. App 223 (1992).  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran claims he suffers from PTSD and an additional mental injury.  He asserts his psychiatric disabilities resulted from in-service events related to his discharge.  Military personnel records reflect the Veteran was subject to multiple disciplinary actions, including temporary confinement, during his service.  Ultimately, he was administratively discharged, under honorable conditions, prior to completing the term of his enlistment.  

A VA mental disorders examination was provided in October 2010.  The examiner found the Veteran did not exhibit symptoms of PTSD and that there was no qualifying traumatic event or stressor from his military service to support a diagnosis of PTSD.  The examiner diagnosed "personality disorder with borderline and narcissistic traits."  No other psychiatric disorder was diagnosed.  

A second VA mental disorders examination was provided in August 2013.  Again, the examiner diagnosed "personality disorder NOS" with no additional mental disorders.  The Veteran reported feeling stress, financial pressure, and irritability.  However, the examiner determined these symptoms did not meet the criteria for a diagnosis of depression.

A psychological evaluation by Dr. S., completed in September 2010 in association with a Social Security disability claim, diagnosed "personality disorder NOS with suspicious and expansive features."   The Veteran did not report flashbacks, nightmares, or panic attacks.  He reported irritability, feeling guilty, feeling helpless, feeling hopeless and frustration.  The Veteran also acknowledged feelings of happiness and participating in having fun.  PTSD and depression were not diagnosed.

Other medical professionals have diagnosed the Veteran with depression and his VA medical records indicate this diagnosis from February 2006.  A January 2014 mental health outpatient psychology assessment note provides a diagnosis of depression and personality disorder.  However, the January 2014 examiner did not provide an opinion as to the etiology of the Veteran's depression.  A VA mental health admission evaluation note from August 2010 diagnosed depression.  The examiner notes some PTSD symptoms but did not diagnose PTSD.  The August 2010 examiner stated he was unable to determine the cause of the Veteran's depression.

Although some positive PTSD symptoms have been noted in the Veteran's medical records, there is no evidence that he has ever been diagnosed as meeting the diagnostic criteria for PTSD by a qualified medical professional, and both the 2010 and 2013 VA examinations diagnosed only a personality disorder and not PTSD.  Service connection cannot be allowed without evidence of the claimed disability.  See Brammer, supra.

As to depression, although some of the Veteran's treatment records reflect that he has a diagnosis of depression, neither of the VA examiners in 2010 and 2013 found that the Veteran met the criteria for a diagnosis of depression and in fact only diagnosed with Veteran with a personality disorder.  Moreover, to the extent that the Veteran's treatment records reflect a diagnosis of depression, such depression is noted to be related to his unemployment and not to any aspect of his military service.  The Veteran has asserted this causal relationship; however, even assuming for the sake of argument only that the Veteran has a current diagnosis of depression, he is not a medical professional and does not possess the skills and training necessary to provide a complex medical etiology opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence weighs against a finding that the Veteran meets the criteria for a current diagnosis of depression in light of the two VA examinations that failed to diagnosis depression.  Additionally, even if it is assumed for the sake of argument only that the Veteran has a current diagnosis of depression, there is no competent opinion linking the Veteran's depression to his active service.  The benefit-of-the-doubt-doctrine does not apply.  See Gilbert, supra.  Service connection for depression is not warranted.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303; see also Shedden, supra.  





ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


